                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO

JULIE CHRISTINE GOLDBERG,

      Plaintiff,

v.                                                                          No. 18-cv-0909 SMV

NANCY A. BERRYHILL,
Acting Commissioner of the Social Security,

      Defendant.

                      ORDER SETTING BRIEFING SCHEDULE

      THIS MATTER is before the Court for scheduling, and IT IS HEREBY ORDERED that:

      (1)    Plaintiff shall file a Motion to Reverse or Remand Administrative Agency Decision
             with Supporting Memorandum no later than February 7, 2019;

      (2)    Defendant shall file a Response no later than April 4, 2019;

      (3)    Plaintiff may file a Reply no later than May 2, 2019;

      (4)    All supporting memoranda filed pursuant to this Order shall cite the transcript or
             record in support of assertions of fact and shall cite authority in support of
             propositions of law; and

      (5)    All requests for extensions of time altering the deadlines set in this Order shall be
             made through a motion to the Court. If the parties concur in seeking an extension
             of time, they shall submit a stipulated proposed order for Court approval.

      IT IS SO ORDERED.


                                                   ____________________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge
                                                   Presiding by Consent
